DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15, 17-31, and 33-50, are allowed over the prior art of record as amended by the applicant on 04/13/2021.
The following is an examiner’s statement of reasons for allowance:  The claims in this application have been allowed because the prior art of record fails to disclose or render obvious the system recited in independent claims 1 and 39-50.
The closest prior art of record is Sirhan et al. (PGPub 2002/0133217); and Mangiardi et al. (PGPub 2016/0338866).
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious a system a catheter catheter extension device, comprising: 
a device body further comprising: 
a proximal end and a distal end; 
a proximal segment extending from the proximal end; and 
a first distal segment extending from the distal end towards the proximal end;
a tracking hub; 

wherein the tracking hub is slidably engaged over the proximal segment of the device body.
Specifically, regarding independent claims 1 and 39-50, the prior art to Sirhan and Mangiardi, either alone or in combination, fails to disclose or render obvious the specific structural and/or functional features as claimed;
wherein the tracking hub is configured to torque to at least a portion of the device body; or
wherein the first distal segment comprises a plurality of layers and an inner layer of the first distal segment comprises a surface formed by a lubricious material; or
wherein the first distal segment comprises a plurality of layers and at least one of the layers further comprises a reinforced metallic configuration; or
wherein the first distal segment comprises a plurality of layers and an outer layer of the first distal segment comprises a polyamide based material on a surface of the outer layer; or
wherein the device body further comprises a lubricious coating; or
wherein the device body further comprises an anticoagulant coating; or
 wherein the device body further comprises a coating comprising pebax, nylon, polyether block amide, urethane, or polytetrafluorethylene (PTFE); or
wherein the device body further comprises a collar segment joining the proximal segment and the first distal segment; and 
wherein an upwards tapered cut is formed at a transition region between the proximal segment and the collar segment, and 
wherein the upwards tapered cut extends from the proximal segment towards the collar segment; or
wherein the collar segment comprises an interior edge at a transition region between the proximal segment and the collar segment, and wherein the interior edge is rounded from an interior surface of the collar segment to an exterior surface of the collar segment; or
wherein the device body further comprises a collar segment joining the proximal segment and the first distal segment; and wherein the proximal segment and the collar segment comprise a unitary structure; or
wherein the device body further comprises a collar segment joining the proximal segment and the first distal segment; and wherein the device body further comprises a support rod within the proximal segment and the collar segment; or
wherein the device body further comprises a collar segment joining the proximal segment and the first distal segment; and wherein the tracking hub is configured to track forwards and backwards along the proximal segment and the collar segment.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FLICK whose telephone number is (571)270-7024.  The examiner can normally be reached on Monday through Thursday, 7:00am to 5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price, can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.